TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00553-CR


Carl Dooley, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3010341, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than February 28, 2003. 
No further extension of time will be granted.
It is ordered January 28, 2003. 

Before Justices Kidd, Yeakel and Patterson
Do Not Publish